By the Court.
Mary Frazier Curtis took a fee simple under the deed from Thomas B. and Daniel S. Curtis. The granting part clearly gives her a fee simple. The habendum is to her and “to the use of heir heirs and assigns forever.” Plainly the word “ heir ” is a clerical mistake for “ her.” The provision, that she is to hold the premises free from the control of any husband she may have, is surplusage, but it does not show any intention to cut down or limit the grant of a fee simple clearly made in the granting part of the deed.

Judgment for the plaintiff.